DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-5, 22, 25 and 31-38 are pending in the instant invention.  According to the Amendments to the Claims, filed February 1, 2021, claims 1-5, 22, 25, 31 and 32 were amended, claims 6-21, 23, 24 and 26-30 were cancelled and claims 33-38 were added.

Status of Priority Objection - Priority Date

	This invention is a Continuation (CON) of US Application No. 14/917,681, filed March 9, 2016 and now US 10,149,859, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2014/054930, filed September 10, 2014, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 61/986,577, filed April 30, 2014; and b) 61/923,317, filed January 3, 2014.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application No. 61/876,473, filed September 11, 2013, was objected to in the Non-Final Rejection, mailed on September 30, 2020.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of US Provisional Application No. 61/923,317, filed January 3, 2014.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on February 1, 2021, is acknowledged: a) Group I - claims 1-5, 22, 25, 32 and 36; and b) substituted nucleotide of Formula Ia - p. 245, Example 103, compound 293.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Likewise, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted nucleosides and/or nucleotides of the Formula Ia, where Q is shown to the left; R1 = -[OP(O)(OH)]3OH; R2 = -H; R3 = -H; R4 = -OH; R5 = -H; R6 = -OH; R7 = -C1-22 alkyl; U = -O-; and X = -CH2-, respectively, which encompass the elected species, were found to be free of the prior art.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	Accordingly, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on September 30, 2020, the examiner expanded scope of the instant Markush claim to further encompass substituted nucleosides and/or nucleotides of the Formula Ia, where Q is shown to the left; R6 = -F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents; R7 = -H, F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents; U = -O-; and Z = -halogen, CH2CH=C(CH3)CH2CH2CH=(CH3)2, OH, O(alkyl), SH, or S(alkyl), respectively; however, the free of the prior art, since it was rejected under 35 U.S.C. § 102.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on September 30, 2020, the instant Markush claim was restricted to substituted nucleosides and/or nucleotides of the Formula Ia, where Q is shown to the left above; R6 = -F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents; R7 = -H, F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents; U = -O-; and Z = -halogen, CH2CH=C(CH3)CH2CH2CH=(CH3)2, OH, O(alkyl), SH, or S(alkyl), respectively.
	Next, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on September 30, 2020.
	Then, the inventor or joint inventor should further note that this invention contains claims 31, 33-35, 37 and 38, drawn to nonelected inventions, with traverse, in the reply filed on February 1, 2021.  A complete reply to the Final Rejection may include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.02.
	Moreover, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on September 30, 2020.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or Amendments to the Claims, filed February 1, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-5, 22, 25, 32 and 36 is contained within.

Status of Claim Rejections - 35 U.S.C. § 102

	The inventor’s or joint inventor’s arguments, on pages 16-18 of the Remarks, filed February 1, 2021, with respect to claims 23 and 24, have been fully considered, but will not be discussed further, since according to the Amendments to the Claims, filed February 1, 2021, claims 23 and 24 have been cancelled by the inventor or joint inventor.

	The inventor’s or joint inventor’s arguments, on pages 16-18 of the Remarks, filed February 1, 2021, with respect to claims 1-4, 22 and 25, have been fully considered, but are not persuasive.  Consequently, the rejection of claims 1-4, 22 and 25, made in the Non-Final Rejection, mailed on September 30, 2020, is hereby maintained for the reasons of record.
	The inventor or joint inventor primarily argues that 2-thio-UTP is derived from uridine, which when represented as a 2-D structure, has the -OH group at the 2’ position pointing down, whereas Wurtman’s substituted nucleotide has the -OH group at the 2’ position pointing up.  Similarly, the inventor or joint inventor further argues that Wurtman does not disclose or suggest the instantly recited substituted nucleotides of the Formula Ia, where R6 is not H.
	In response to the inventor’s or joint inventor’s argument that (1) 2-thio-UTP has the -OH group at the 2’ position pointing down, whereas the Wurtman’s substituted nucleotide has the -OH group at the 2’ position pointing up, and that (2) Wurtman does not disclose or suggest the instantly recited substituted nucleotides of the Formula Ia, where R6 is not H, the examiner respectfully disagrees, since the inventor or joint inventor should note that the instant claims recite a substituted nucleotide of the Formula Ia, or a pharmaceutically acceptable salt, stereoisomer, or tautomer 
	Likewise, the inventor or joint inventor should further note that the test for anticipation requires that ]E]ach element of the claim at issue is found, either expressly described or under the principles of 
    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
inherency
    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
, in a single prior art reference or that the claimed invention was previously known or embodied in a single prior art device or practice.  {See Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 771 [218 USPQ 781] (Fed. Cir. 1983); MEHL/Biophile Int'l Corp. v Milgraum, 192 F.3d 1362, 1365 [52 USPQ2d 1303] (Fed. Cir. 1999); In re Baxter Travenol Labs., 952 F.2d 388, 390 [21 USPQ2d 1281] (Fed. Cir. 1991); Continental Can Co. v. Monsanto Co., 948 F.2d 1264, 1268-69 [20 USPQ2d 1746] (Fed. Cir. 1991); and In re Samour, 571 F.2d 559, 562 [197 USPQ 1] (CCPA 1978)}.
	Moreover, the inventor or joint inventor should further note that [A]s long as there is evidence of record establishing inherency, failure of those skilled in the art to contemporaneously recognize an inherent property, function, or ingredient of a prior art reference does not preclude a finding of anticipation.  {See Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 139 (Fed. Cir. 1986); and Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985)}.
	As a result of the Amendments to the Claims, filed February 1, 2021, and to clarify the record, the original rejection, made in the Non-Final Rejection, mailed on September 30, 2020, is amended below, in the section entitled New Claim Rejections - 35 U.S.C. § 102, to omit cancelled claims 23 and 24, respectively.


New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A compound of Formula Ia:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Formula Ia
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	Q is a base selected from the group consisting of:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
;

	Z is halogen, CH2CH=C(CH3)CH2CH2CH=(CH3)2, OH, O(alkyl), SH, or S(alkyl);
	R1 is OH, OP(O)(OH)(OH), OP(O)(OH)-OP(O)(OH)(OH), or OP(O)(OH)-OP(O)(OH)-OP(O)(OH)(OH);
	R2 is H, F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents;
	R3 is H, F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents;
	R4 is H, F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents;
	R5 is H or D;
	R6 is F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, OC1-22 alkyl, NH2, N3, OH, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents;
	R7 is H, F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, OC1-22 alkyl, NH2, N3, OH, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents;
	each R9 is independently D, halogen, CN, NO2, alkyl, C(O)H, C(O)alkyl, C(O)NH2, C(O)OH, NH2, NH(alkyl), N(alkyl)2, OH, O(alkyl), SH, S(alkyl), S(O)alkyl, S(O)2alkyl, S(O)2aryl, carbocyclyl, heterocyclyl, or aryl;
	X is -CH2- or -CD2-; and
	U is -O-.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound of Formula Ic, Formula Id, or Formula Ie:

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 Formula Ic,

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 Formula Id, or

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 Formula Ie,
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	A is O;
	A’ is OH;
	Y is CH or CR2;
	Z is CH;
	R2 is F;
	R3 is H, F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents;
	R4 is H, F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents;
	R5 is H or D;
	R6 is F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, OC1-22 alkyl, NH2, N3, OH, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents;
	R7 is H, F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, OC1-22 alkyl, NH2, N3, OH, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents;
	R8 is halogen or CH2CH=C(CH3)CH2CH2CH=(CH3)2;
	each R9 is independently D, halogen, CN, NO2, alkyl, C(O)H, C(O)alkyl, C(O)NH2, C(O)OH, NH2, NH(alkyl), N(alkyl)2, OH, O(alkyl), SH, S(alkyl), S(O)alkyl, S(O)2alkyl, S(O)2aryl, carbocyclyl, heterocyclyl, or aryl;
	R10 is H, F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents; and
	U is -O-;

with the provisos that:
(1)	in Formula Ic: X is S, and R1 is NH2 or SR8; and
(2)	in Formula Id: X is S, and R1 is SH;
(3)	in Formula Ie: X1 is S, and X2 is NH, O, or S.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 2, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	Y is CH;
	R3 is H, F, Cl, Br, I, CN, CH3, CD3, CH2F, CHF2, CF3, C(O)H, NH2, N3, OH, or SH;
	R4 is H, F, Cl, Br, I, CN, CH3, CD3, CH2F, CHF2, CF3, C(O)H, NH2, N3, OH, or SH;
	R5 is H;
	R6 is F, Cl, Br, I, CN, CH3, CD3, CH2F, CHF2, CF3, C(O)H, NH2, N3, OH, or SH;
	R7 is H, F, Cl, Br, I, CN, CH3, CD3, CH2F, CHF2, CF3, C(O)H, NH2, N3, OH, or SH; and
	R10 is H, F, Cl, Br, I, CN, CH3, CD3, CH2F, CHF2, CF3, C(O)H, NH2, N3, OH, or SH.

	Appropriate correction is required.

5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A compound having the following structure:

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
,

or a pharmaceutically acceptable salt or tautomer thereof.

	Appropriate correction is required.

	Claim 32 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound of Formula Im or Formula In:

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 Formula Im, or

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 Formula In,
or a pharmaceutically acceptable salt or tautomer thereof,
wherein:
	R1 is H, P(O)(OH)(OH), or P(O)(OH)-OP(O)(OH)(OH).

	Appropriate correction is required.

	Claim 36 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R7 is F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, OC1-22 alkyl, NH2, N3, OH, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 3 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 3 recites the limitation, The compound of claim 2,… wherein… R6 is H, in lines 1-10 of the claim.  There is insufficient antecedent basis, in claim 2, for this limitation, with regard to the substituted nucleotides of the Formula Ic, Formula Id and/or Formula Ie, respectively.  According to claim 2, R6 is not recited as H, with regard to the substituted nucleotides of the Formula Ic, Formula Id and/or Formula Ie, respectively.
	The examiner suggests amending the claim, as stated in the section above entitled New Claim Objections, to overcome this rejection.

New Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 22 and 25 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Wurtman, et al. in US 2011/0257109.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	The instant invention recites a substituted nucleotide of the Formula Ia, shown to the left, where Q is shown to the right; R1 = -[OP(O)(OH)]3OH; R2 = -H; R3 = -H; R4 = -OH; R5 = -H; R6 = -OH; R7 = -H; U = -O-; and X = -CH2-, and/or a pharmaceutical composition thereof, as an antiviral.

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Wurtman, et al. (US 2011/0257109), as cited in the Non-Final Rejection, mailed on September 30, 2020, teaches a substituted nucleotide of the Formula Ia, shown to the right, where Q is shown to the left; R1 = -[OP(O)(OH)]3OH; R2 = -H; R3 = -H; R4 = -OH; R5 = -H; R6 = -OH; R7 = -H; U = -O-; and X = -CH2-, and/or a pharmaceutical composition thereof, as a P2Y receptor activator {p. 7, ¶[0071], 2-thio-UTP; pharmaceutical compositions - p. 7, ¶[0071], 2-thio-UTP; and liposomes - p. 5, ¶[0045]}.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that, although not explicitly discussed herein, this reference contains additional species that may anticipate the instantly recited substituted nucleotides of the Formula Ia.  Consequently, any amendments to the claims and/or arguments formulated to overcome rejections rendered under 35 U.S.C. § 102 should address this reference as a whole and should not be limited to the species discussed or disclosed explicitly herein.
	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

New Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable species and is commonly formatted as: selected from the group consisting of A, B and C.  However, the phrase Markush claim, as used herein, means any claim that recites a list of alternatively useable species, regardless of format.

Markush claim may be rejected under the judicially-created basis that it contains an improper Markush grouping of alternatives when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an improper Markush grouping if: (1) the species of the Markush group do not share a single structural feature, or (2) the species do not share a common use.
	The members of a Markush group may share a single structural feature when they belong to the same recognized physical or chemical class, or to the same art-recognized class.
	Similarly, the members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.
	The inventor or joint inventor should note that claims 2 and 32 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.  The improper Markush grouping includes species of the claimed invention that do not share both a single structural feature and a common use that flows from the single structural feature.
	Likewise, the inventor or joint inventor should further note that the members of the improper Markush grouping do not share a single structural feature and/or a common use that flows from the single structural feature for the following reason: the substituted nucleosides and/or nucleotides of the Formula Id, Formula Im and/or Formula In, as recited in claims 2 and 32, respectively, do not consist of individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature.  See MPEP § 803.02.

improper Markush grouping of alternatives will be maintained until (1) the claims are amended to recite individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature, or (2) the inventor or joint inventor presents a sufficient showing under 37 CFR 1.132 that the species recited in the alternative of the claims, in fact, share a single structural feature and a common use.  See MPEP § 803.02.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1) [emphasis provided].
	In order to compact prosecution and in accord with MPEP § 803.02, the examiner suggests the inventor or joint inventor amend the scope of: (1) the substituted nucleotides of the Formula Id to recite substituted nucleotides of the Formula Id, where R1 is SH; and (2) the substituted nucleosides and/or nucleotides of the Formula Im and/or Formula In to recite substituted nucleosides and/or nucleotides of the Formula Im and/or Formula In, where R1 is OH, OP(O)(OH)(OH), or OP(O)(OH)-OP(O)(OH)(OH), respectively, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed February 1, 2021, necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624